Name: COMMISSION REGULATION (EC) No 50/95 of 12 January 1995 fixing the import levies on milk and milk products
 Type: Regulation
 Subject Matter: trade policy;  processed agricultural produce
 Date Published: nan

 No L 9/24 Official Journal of the European Communities 1T 1 . 9S COMMISSION REGULATION (EC) No 50/95 of 12 January 1995 fixing the import levies on milk and milk products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EC) No 2807/94 (2), and in particular Article 14 (8) thereof, Whereas the import levies on milk and milk products were fixed by Commission Regulation (EC) No 3343/94 0 ; Whereas it follows from applying the detailed rules contained in Regulation (EC) No 3343/94 to the prices known to the Commission that the levies at present in force should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : Article 1 The import levies referred to in Article 14 of Regulation (EEC) No 804/68 shall be as set out in the Annex hereto . Article 2 This Regulation shall enter into force on 16 January 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 January 1995. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . (2) OJ No L 298 , 19 . 11 . 1994, p . 1 . O OJ No L 350, 31 . 12. 1994, p . 88 . 13 . 1 . 95 Official Journal of the European Communities No L 9/25 ANNEX to the Commission Regulation of 12 January 1995 fixing the import levies on milk and milk products (ECU/100 kg net weight, unless otherwise indicated) CN code Note (*) Import levy CN code Note 0 Import levy 0403 10 16 (') 2,0755 / kg + 25,18 0403 10 22 25,31 0403 10 24 30,01 0403 10 26 71,99 0403 10 32 (') 0,1 927 / kg + 23,97 0403 10 34 (') 0,2397 / kg + 23,97 0403 10 36 (') 0,6595 / kg 4- 23,97 0403 90 11 119,21 0403 90 13 178,33 0403 90 19 214,80 0403 90 31 (') 1,1 196 / kg + 25,18 0403 90 33 (') 1,71 08 / kg + 25,18 0403 90 39 (') 2,0755 / kg + 25,18 0403 90 51 25,31 0403 90 53 30,01 0403 90 59 71,99 0403 90 61 (') 0 ,1927 / kg + 23,97 0403 90 63 (') 0,2397/ kg -I- 23,97 0403 90 69 (&gt;) 0,6595 / kg + 23,97 0404 10 02 25,27 0404 10 04 178,33 0404 10 06 214,80 0404 10 12 119,21 0404 10 14 178,33 0404 10 16 214,80 0404 10 26 (') 0,2527 / kg + 17,93 0404 10 28 0) 1,7108 / kg + 25,18 0404 10 32 (') 2,0755 / kg 4- 25,18 0404 10 34 (') 1,1 196 / kg + 25,18 0404 10 36 (') 1,7108 / kg + 25,18 0404 10 38 ( ¢) 2,0755 / kg + 25,18 0404 10 48 (2) 0,2527 / kg 0404 10 52 (2) 1,7108 / kg + 6,04 0404 10 54 (2) 2,0755 / kg + 6,04 0404 10 56 (2) 1,11 96 / kg + 6,04 0404 10 58 (2) 1,7108 / kg + 6,04 0404 10 62 (2) 2,0755 / kg + 6,04 0404 10 72 (2) 0,2527 / kg + 17,93 0404 1 0 74 (2) 1 ,71 08 / kg + 23,97 0404 10 76 (2) 2,0755 / kg + 23,97 0404 1 0 78 (2) 1 ,1 1 96 / kg 4- 23,97 0404 10 82 (2) 1,7108 / kg + 23,97 0404 10 84 (2) 2,0755 / kg + 23,97 0404 90 11 119,21 0404 90 13 178,33 0401 10 10 16,85 0401 10 90 15,64 0401 20 11 22,90 0401 20 19 21,69 0401 20 91 27,60 0401 20 99 26,39 0401 30 11 69,58 0401 30 19 68,37 0401 30 31 132,87 0401 30 39 131,66 0401 30 91 222,00 0401 30 99 220,79 0402 10 11 (4) 119,21 0402 10 19 (3)(4) 111,96 0402 10 91 (') (4) 1,1 196 / kg + 25,18 0402 10 99 (')(4) 1,1 196 / kg + 17,93 0402 21 11 (4) 178,33 0402 21 17 (4) 171,08 0402 21 19 (3)(4) 171,08 0402 21 91 (3)(4) 214,80 0402 21 99 (3) (4) 207,55 0402 29 1 1 (*) (3) (4) 1,7108 / kg + 25,18 0402 29 15 0 (4) 1,7108 / kg + 25,18 040229 19 C)(4) 1,7108 / kg + 17,93 0402 29 9 1 0) (4) 2,0755 / kg + 25,1 8 0402 29 99 (')(4) 2,0755 / kg + 17,93 0402 91 11 (4) 36,02 0402 91 19 (4) 36,02 0402 91 31 (4) 45,03 0402 91 39 (4) 45,03 0402 91 51 (4) 132,87 0402 91 59 (4) 131,66 0402 91 91 (4) 222,00 0402 91 99 (4) 220,79 0402 99 1 1 (4) 53,04 0402 99 19 (4) 53,04 0402 99 31 ( ¢) (4) 1,2924 / kg + 21,56 0402 99 39 (') (4) 1,2924 / kg + 20,35 0402 99 91 0)(4) 2,1837 / kg + 21,56 0402 99 99 (') (4) 2,1837 / kg + 20,35 0403 10 02 119,21 0403 10 04 178,33 0403 10 06 214,80 0403 10 12 (') 1,1 196 / kg + 25,18 0403 10 14 (') 1,7108 / kg + 25,18 No L 9/26 Official Journal of the European Communities n 1 95 CN code Note 0 Import levy 0404 90 19 214,80 0404 90 31 119,21 0404 90 33 178,33 0404 90 39 214,80 0404 90 51 C) 1,1 196 / kg + 25,18 0404 90 53 CM3) 1 ,71 08 / kg + 25,18 0404 90 59 C) 2,0755 / kg + 25,18 0404 90 91 0 1,1 196 / kg + 25,18 0404 90 93 00 1 ,71 08 / kg + 25,18 0404 90 99 O 2,0755 / kg + 25,18 0405 00 1 1 0 228,56 0405 00 19 (3) 228,56 0405 00 90 278,84 0406 10 20 (3)(4) 193,70 0406 10 80 (3)&lt;4) 249,28 0406 20 10 (3)(4) 371,89 0406 20 90 (3)(4) 371,89 0406 30 10 00 158,48 0406 30 31 (3)(4) 145,57 0406 30 39 (3)(4) 158,48 0406 30 90 (3)(4) 255,20 0406 40 10 (3)(4) 145,08 0406 40 50 (3)(4) 145,08 0406 40 90 (3)(4) 145,08 0406 90 01 (3)(4) 211,82 0406 90 02 (3)(4) 161,83 0406 90 03 (3)(4) 161,83 0406 90 04 (3)(4) 161,83 0406 90 05 (3)(4) 161,83 0406 90 06 (3)(4) 161,83 0406 90 07 (3)(4) 161,83 0406 90 08 00 161,83 0406 90 09 00 161,83 0406 90 12 on 161,83 0406 90 14 00 161,83 0406 90 16 on 161,83 0406 90 18 on 161,83 0406 90 19 on 371,89 0406 90 21 on 211,82 CN code Note (*) Import levy 0406 90 23 (3)(4) 152,56 0406 90 25 C)(4) 152,56 0406 90 27 (3)(4) 152,56 0406 90 29 0 (4) 152,56 0406 90 31 0 (4) 152,56 0406 90 33 (3)(4) 152,56 0406 90 35 00 152,56 0406 90 37 (3)(4) 152,56 0406 90 39 (3)(4) 152,56 0406 90 50 on 152,56 , 0406 90 61 on 371,89 0406 90 63 on 371,89 0406 90 69 00 371,89 0406 90 73 00 152,56 0406 90 75 00 152,56 0406 90 76 00 152,56 0406 90 78 00 152,56 0406 90 79 00 152,56 0406 90 81 00 152,56 0406 90 82 00 152,56 0406 90 84 00 152,56 0406 90 85 00 152,56 0406 90 86 00 152,56 0406 90 87 00 152,56 0406 90 88 00 152,56 0406 90 93 00  193,70 0406 90 99 00 249,28 1702 10 10 63,29 170210 90 63,29 2106 90 51 63,29 2309 10 15 86,39 2309 10 19 112,14 2309 10 39 104,59 2309 10 59 85,18 2309 10 70 112,14 2309 90 35 86,39 2309 90 39 112,14 2309 90 49 104,59 2309 90 59 85,18 2309 90 70 112,14 ') The levy on 100 kg of product falling within this code is equal to the sum of the following : (a) the amount per kilogram shown, multiplied by the weight of lactic matter contained in 100 kg of product ; and (b) the other amount indicated. -) The levy on 100 kg of product falling within this code is equal to : (a) the amount per kilogram shown, multiplied by the weight of the dry lactic matter contained in 100 kg of product plus, where appropriate, (b) the other amount indicated. 3) Products falling within this code and imported from a third country  for which an IMA 1 certificate, issued in accordance with amended Commission Regulation (EEC) No 1767/82 (OJ No L 196, 5. 7. 1982, p. 1 ), is presented,  for which an EUR 1 certificate, issued in accordance with amended Commission Regulation (EEC) No 584/92 (OJ No L 62, 7. 3 . 1992, p. 34) for Poland, the Czech and Slovak Republics and Hungary and Commission Regulation (EC) No 1588/94 (OJ No L 167, 1 . 7. 1994, p. 8) for Bulgaria and Romania, is presented, shall be subject to the levies defined in the said Regulations, respectively. 4) The levy applicable is limited under the conditions laid down in amended Council Regulation (EEC) No 715/90 (OJ No L 84, 30 . 3 . 1990, p. 85). *) No levy applies to OCT originating products according to Article 101 ( 1 ) of Decision 91 /482/EEC.